DETAILED ACTION
This office action is in response to the amendment filed August 29, 2022 in which claims 1, 2, 5-7, 9-11, 25, 33, 41-47, 68-76, 84, and 85 are presented for examination and claims 3, 4, 8, 12-24, 26-32, 34-40, 48-67, and 77-83 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objections to the specification and drawings should be withdrawn in view of amendments to the specification and claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Objection to claims 7 and 44 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claim 43 under 35 USC 112(b) should be withdrawn in view of current amendments to the claim.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fourth Argument:  Rejection of claims 1, 2, 42, and 43 under 35 USC 102 over US Pub No. 2008/0282439 Sarkies should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

	
Applicant’s Fifth Argument:  Rejection of claims 1, 2, 33, 41, 44-47, 68, 70-74, 84, and 85 under 35 USC 102 over USPN 10,124,239 Contant et al. should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Applicant’s Sixth Argument:  Rejection of claims 1, 5-7, and 9-11 under 35 USC 102 over USPN 3,605,117 Latina should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claim 33 is objected to because of the following informalities:  Claim 33 includes a semi-colon before the period on line 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 33, and 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a wrist pad.”  This limitation renders the claim indefinite because claims 5 and 6, from which claim 7 depends, previously recite “a wrist pad” and it is unclear how the “wrist pad” of claim 7 relates to the “wrist pad” of claims 5 and 6?
Claim 11 recites the limitation “three wrist pads.”  This limitation renders the claim indefinite because claim 5, from which claim 11 depends, previously recites “a wrist pad” and it is unclear how the “three wrist pads” of claim 11 relate to the “wrist pad” of claim 5? 
Claim 33 recites the limitation “a plurality of wear patches.”  This limitation renders the claim indefinite because claim 1, from which claim 33 depends, previously recites “a plurality of raised pads” and it is unclear how the “plurality of wear patches” relates to the “plurality of raised pads.”  For purposes of examination, it will be interpreted that the two limitations refer to the same elements.
Claim 46 recites the limitation “wherein the first finger portion comprises a break between padded portions of the first finger portion, and the break aligns with the first knuckle region.”  This limitation renders the claim indefinite at least because it is unclear what “padded portions of the first finger portion” refers to?  For purposes of examination, it will be interpreted that the “padded portions” refer to the “raised pads” as recited in claim 1, from which claim 46 depends.  
Claim 84 recites the limitation “a plurality of wear patches.”  This limitation renders the claim indefinite because claim 68, from which claim 84 depends, previously recites “a plurality of raised pads” and it is unclear how the “plurality of wear patches” relates to the “plurality of raised pads.”  For purposes of examination, it will be interpreted that the two limitations refer to the same elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 72-74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,959,453 Best.
To claim 72, Best discloses a protective glove (see all Figures; col. 3, line 11 – col. 5, line 45) comprising:
a hand body defining a hand pocket configured to receive a user's hand (see all Figures);
at least one hand pad (32) positioned on an interior of the hand body (see especially Figure 2), the at least one hand pad including one or more breaks (46); and
one or more interstitial portions (34) aligned with the one or more breaks, wherein the one or more interstitial portions are more elastic than surrounding portions of the protective glove (see especially Figures 1-3; col. 3, line 57 – col. 14; hinge panels 44 constituting interstitial portions 34 are made of a more elastic material than surrounding portions 38 of the hand body).

To claim 73, Best further discloses a protective glove wherein the one or more interstitial portions are continuous with the hand body (see especially Figures 1-3).

To claim 74, Best further discloses a protective glove wherein the one or more breaks are aligned with knuckle regions of the hand body (see especially Figures 1-3; col. 3, line 57 – col. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 75, 76, and 85 are are rejected under 35 U.S.C. 103 as being unpatentable over Best (as applied to claim 72, above) in view of US Pub No. 2011/0067165 Fream et al.
To claim 75, Best discloses a protective glove as recited in claim 72, above.
Best does not disclose a protective glove further comprising a plurality of raised pads applied to an external surface of the hand body, wherein each of the plurality of raised pads includes foam attached to the external surface of the hand body with a heat welded layer.
However, Fream teaches a protective glove (200) further comprising a plurality of raised pads applied to an external surface of the hand body, wherein each of the plurality of raised pads includes foam attached to the external surface of the hand body (see especially Figure 7b; para. 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective glove of the modified invention of Best to include foam attached to the external surface of the hand body as taught by Fream because Fream teaches that this configuration is known in the art and provides protection to the hand of a wearer (para. 0067; foam layer 222b forms part of “protective element” 222).
To the limitation “heat welded” layer, Examiner respectfully notes that claim 72 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 76, the modified invention of Best (i.e. Best in view of Fream, as detailed above) further teaches a protective glove wherein the one or more interstitial portions are positioned between the plurality of raised pads (see especially Figures 1-3 of Best and Figure 7b of Fream).

To claim 85, Best discloses a protective glove as recited in claim 72, above.
Best does not disclose a protective glove further comprising a plurality of wear patches applied to an external surface of the hand body with a heat-welded layer, wherein the plurality of wear patches are separated from one another.
However, Fream teaches a protective glove (200) further comprising a plurality of wear patches applied to an external surface of the hand body with a heat-welded layer, wherein the plurality of wear patches are separated from one another (see especially Figure 7b; para. 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective glove of the modified invention of Best to include foam attached to the external surface of the hand body as taught by Fream because Fream teaches that this configuration is known in the art and provides protection to the hand of a wearer (para. 0067; foam layer 222b forms part of “protective element” 222).
To the limitation “heat welded” layer, Examiner respectfully notes that claim 85 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Claims 1, 2, 33, 41-47, 68, 70, 71, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0282439 Sarkies in view of USPN 10,124,239 Contant et al.
To claim 1, Sarkies discloses a protective glove (40) (see Figures 5-7; paras. 0035-0040) comprising:
a hand body (76,80) having an interior (see especially Figure 6), the hand body being at least partially elastic (para. 0038), wherein the hand body defines a hand pocket configured to receive a user's hand (see especially Figure 6);
a wrist body (48); 
a hand pad (44,46) (see Figures 5-7) comprising a dorsal portion (46) attached to a first finger portion (44a) and a second finger portion (44b), wherein the first finger portion and the second finger portion are separated from one another, and wherein the hand pad is a single piece (see Figures 5-7; Examiner notes that although Sarkies assigns reference numerals to each individual finger and the back of the hand separately, Figures 5 and 6 clearly and unambiguously depict finger pads 44a-44d and hand pad 46 as a single piece); and
a hand pad pocket (72) formed in the interior of the hand body and configured to receive and retain the hand pad, wherein the hand pad pocket is separated from the hand pocket by a separator (78) (see especially Figure 6; para. 0038).
Sarkies does not expressly disclose a protective glove wherein the hand body comprises a plurality of interstitial portions and a plurality of raised pads attached to an external surface of the hand body, wherein the interstitial portions are positioned between the plurality of raised pads, and wherein the interstitial portions are more elastic than the plurality of raised pads.
However, Contant teaches a protective glove (100) (see Figures 4-14; col. 4, line 38 – col. 7, line 16) wherein the hand body comprises a plurality of interstitial portions (annotated Figure 10, see below) and a plurality of raised pads (160) attached to an external surface of the hand body, wherein the interstitial portions are positioned between the plurality of raised pads, and wherein the interstitial portions are more elastic than the plurality of raised pads (annotated Figure 10; col. 5, lines 59-65; col. 6, lines 53-67).

    PNG
    media_image1.png
    898
    582
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective glove of Sarkies to include a plurality of raised pads as taught by Contant because Contant teaches that this configuration is known in the art and beneficial for providing an additional level of protection for the dorsal side of a player’s hand (col. 6, lines 53-57).  It would further have been obvious to one of ordinary skill in the art that when in combination, the plurality of raised pads of Contant comprising a plastic material (col. 6, lines 53-57 of Contant) would have less elasticity that the underlying glove material forming the interstitial sections comprising a cotton/Lycra knit (para. 0038 of Sarkies) of Sarkies.

To claim 2, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the hand pad pocket is disposed adjacent a dorsal portion of the protective glove and the hand pocket is disposed adjacent a palmar portion of the protective glove (see especially Figure 6 of Sarkies).

To claim 33, insofar as definite and as best understood by Examiner, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove further comprising:  a plurality of wear patches (160 of Contant) applied to the external surface of the hand body with a heat-welded layer (annotated Figure 10 of Contant; col. 6, lines 53-67 of Contant), wherein the plurality of wear patches are separated from one another, wherein the interstitial portions are positioned between the plurality of wear patches, and wherein the interstitial portions are more elastic (annotated Figure 10 of Contant; col. 6, lines 53-57 of Contant; para. 0038 of Sarkies).
To the limitation “heat welded” layer, Examiner respectfully notes that claim 33 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 41, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the hand pad pocket comprises a hand pad pocket opening to receive the hand pad, further comprising the hand pad positioned within the hand pad pocket, wherein the hand pad pocket is permanently closed (see Figures 5-7 of Sarkies depicting a permanently enclosed hand pad).

To claim 42, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the hand pad pocket comprises a hand pad pocket opening to receive the hand pad, wherein the hand pad is positioned within the hand pad pocket, wherein the hand pad pocket opening (18 of Sarkies) is selectively closed such that the hand pad is removable from the hand pad pocket without damage to the hand pad pocket (see especially Figure 3B of Sarkies; para. 0037 of Sarkies).

To claim 43, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the hand pad pocket comprises a hand pad pocket opening (18 of Sarkies) to receive the hand pad, wherein the hand pad pocket opening is positioned in the interior of the hand body (see Figures 1 and 3B of Sarkies; inasmuch as currently claimed hand pad pocket opening 18 can properly be considered to be disposed in an “interior” of the hand body at least because hand pad pocket opening is disposed inward of outer lateral edges of the hand body; Examiner respectfully notes that claim 43 does not recite any particular definition for what constitutes an “interior” of the hand body).

To claim 44, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the hand pocket includes a finger region extending from at least proximal to a first knuckle region to at least distal to a second knuckle region (annotated Figure 5 of Sarkies, see below).

    PNG
    media_image2.png
    829
    521
    media_image2.png
    Greyscale

To claim 45, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the first finger portion is received in the finger region, and the first finger portion is a continuous member extending from at least proximal to the first knuckle region to at least distal to the second knuckle region (annotated Figure 5 of Sarkies).

To claim 46, insofar as definite and as best understood by Examiner, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the first finger portion comprises a break between padded portions of the first finger portion, and the break aligns with the first knuckle region (annotated Figure 5 of Sarkies; annotated Figure 10 of Contant).

To claim 47, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein:  the hand pocket includes a first finger region and a second finger region separated from one another, the first finger portion being positioned in the first finger region, and the second finger portion being positioned in the second finger region (annotated Figure 5 of Sarkies).

To claim 68, Sarkies discloses a protective glove (40) (see Figures 5-7; paras. 0035-0040) comprising:
a hand body (76,80), the hand body being at least partially elastic (para. 0038), wherein the hand body defines a hand pocket configured to receive a user's hand (see especially Figure 6);
a hand pad (44,46) comprising a dorsal portion (46) attached to a first finger portion (44a) and a second finger portion (44b), wherein the first finger portion and the second finger portion are separated from one another, and wherein the hand pad is a single piece (see Figures 5-7; Examiner notes that although Sarkies assigns reference numerals to each individual finger and the back of the hand separately, Figures 5 and 6 clearly and unambiguously depict finger pads 44a-44d and hand pad 46 as a single piece); and
a hand pad pocket (72) formed in the hand body and configured to receive and retain at the hand pad, wherein the hand pad pocket is separated from the hand pocket by a separator (78) (see especially Figure 6; para. 0038).
Sarkies does not expressly disclose a protective glove wherein the hand body comprises a plurality of interstitial portions and a plurality of raised pads attached to an external surface of the hand body, wherein the interstitial portions are positioned between the plurality of raised pads, and wherein the interstitial portions are more elastic than the plurality of raised pads.
However, Contant teaches a protective glove (100) (see Figures 4-14; col. 4, line 38 – col. 7, line 16) wherein the hand body comprises a plurality of interstitial portions (annotated Figure 10) and a plurality of raised pads (160) attached to an external surface of the hand body, wherein the interstitial portions are positioned between the plurality of raised pads, and wherein the interstitial portions are more elastic than the plurality of raised pads (annotated Figure 10; col. 5, lines 59-65; col. 6, lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective glove of Sarkies to include a plurality of raised pads as taught by Contant because Contant teaches that this configuration is known in the art and beneficial for providing an additional level of protection for the dorsal side of a player’s hand (col. 6, lines 53-57).  It would further have been obvious to one of ordinary skill in the art that when in combination, the plurality of raised pads of Contant comprising a plastic material (col. 6, lines 53-57 of Contant) would have less elasticity that the underlying glove material forming the interstitial sections comprising a cotton/Lycra knit (para. 0038 of Sarkies) of Sarkies.

To claim 70, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the hand pad pocket comprises a hand pad pocket opening (18 of Sarkies) to receive the hand pad, wherein the hand pad pocket opening is positioned in the interior of the hand body (see Figures 1 and 3B of Sarkies; inasmuch as currently claimed hand pad pocket opening 18 can properly be considered to be disposed in an “interior” of the hand body at least because hand pad pocket opening is disposed inward of outer lateral edges of the hand body; Examiner respectfully notes that claim 43 does not recite any particular definition for what constitutes an “interior” of the hand body).

To claim 71, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein each of the first finger portion and the second finger portion is configured to extend across two different knuckle regions of the hand body (see especially Figure 5 of Sarkies; first finger portion 44a and second finger portion 44b are each configured to extend across respective entire fingers of a user).

To claim 84, insofar as definite and as best understood by Examiner, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove further comprising:  a plurality of wear patches (160 of Contant) applied to the external surface of the hand body with a heat-welded layer (annotated Figure 10 of Contant; col. 6, lines 53-67 of Contant), wherein the plurality of wear patches are separated from one another, wherein the interstitial portions are positioned between the plurality of wear patches, and wherein the interstitial portions are more elastic (annotated Figure 10 of Contant; col. 6, lines 53-57 of Contant; para. 0038 of Sarkies).
To the limitation “heat welded” layer, Examiner respectfully notes that claim 84 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Claims 5-7 and 9-11 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Sarkies in view of Constant (as applied to claim 1, above) in further view of USPN 3,605,117 Latina.
To claim 5, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) teaches a protective glove as recited in claim 1, above.
The modified invention of Sarkies does not expressly teach a protective glove further comprising a wrist pad pocket formed in the wrist body configured to receive and retain a wrist pad.
However, Latina teaches a protective glove further comprising a wrist pad pocket formed in the wrist body configured to receive a retain a wrist pad (annotated Figure 1, see below; col. 3, line 74 – col. 4, line 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective glove of the modified invention of Sarkies to include a wrist pad as taught by Latina because Latina teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that the additional of a wrist pad would be beneficial for providing protection from blows to additional portions of the wearer’s hand/arm anatomy.

    PNG
    media_image3.png
    906
    555
    media_image3.png
    Greyscale

To claim 6, the modified invention of Sarkies (i.e. Sarkies in view of Contant and Latina, as detailed above) further teaches a protective glove wherein the hand pad pocket includes a hand pad pocket opening (18 of Sarkies) and the wrist pad pocket includes a wrist pad pocket opening (annotated Figure 1 of Latina), and wherein the hand pad pocket opening and the wrist pad pocket opening are adjacent to one another (see Figure 3B of Sarkies; para. 0037 of Sarkies; annotated Figure 1 of Latina).

To claim 7, the modified invention of Sarkies (i.e. Sarkies in view of Contant and Latina, as detailed above) further teaches a protective glove wherein the hand pad includes a wrist pad, wherein the hand pad pocket and the wrist pad pocket are configured to simultaneously receive he hand pad through the hand pad pocket opening and the wrist pad pocket opening (see Figure 3B of Sarkies; para. 0037 of Sarkies; annotated Figure 1 of Latina).

To claim 9, the modified invention of Sarkies (i.e. Sarkies in view of Contant and Latina, as detailed above) further teaches a protective glove wherein the hand pad pocket opening is configured to retain the hand pad in the hand pad pocket without permanently closing the hand pad pocket opening (see Figure 3B of Sarkies; para. 0037 of Sarkies).

To claim 10, the modified invention of Sarkies (i.e. Sarkies in view of Contant and Latina, as detailed above) further teaches a protective glove further comprising the wrist pad, wherein the wrist pad pocket opening is configured to retain the wrist pad in the wrist pad pocket without permanently closing the wrist pad pocket opening (annotated Figure 1 of Latina).

To claim 11, the modified invention of Sarkies (i.e. Sarkies in view of Contant and Latina, as detailed above) further teaches a protective glove further comprising three wrist pads, wherein the wrist pad pocket includes three sections, wherein each section of the three sections is configured to receive a separate wrist pad of the three wrist pads (annotated Figure 1 of Latina).

Claims 25 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkies in view of Contant (as applied to claim 1, above, regarding claim 25, and as applied to claim 68, above, regarding claim 69) in further view of Fream.
To claim 25, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the plurality of raised pads are separated from one another (see Figures 4-11 of Contant; col. 6, lines 53-67 of Contant).
To the limitation “heat welded” layer, Examiner respectfully notes that claim 25 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).
The modified invention of Sarkies does not expressly teach a protective glove wherein the plurality of raised pads includes foam attached to the external surface of the hand body.
However, Fream teaches a protective glove (200) comprising a plurality of raised pads includes foam attached to the external surface of the hand body (see especially Figure 7b; para. 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective glove of the modified invention of Sarkies to include foam attached to the external surface of the hand body as taught by Fream because Fream teaches that this configuration is known in the art and provides protection to the hand of a wearer (para. 0067; foam layer 222b forms part of “protective element” 222).

To claim 69, the modified invention of Sarkies (i.e. Sarkies in view of Contant, as detailed above) further teaches a protective glove wherein the plurality of raised pads are separated from one another (see Figures 4-11 of Contant; col. 6, lines 53-67 of Contant).
To the limitation “heat welded” layer, Examiner respectfully notes that claim 69 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).
The modified invention of Sarkies does not expressly teach a protective glove wherein the plurality of raised pads includes foam attached to the external surface of the hand body.
However, Fream teaches a protective glove (200) comprising a plurality of raised pads includes foam attached to the external surface of the hand body (see especially Figure 7b; para. 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective glove of the modified invention of Sarkies to include foam attached to the external surface of the hand body as taught by Fream because Fream teaches that this configuration is known in the art and provides protection to the hand of a wearer (para. 0067; foam layer 222b forms part of “protective element” 222).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732